Citation Nr: 1711726	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  15-04 142A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to February 1961, February 1962 to October 1965, and January 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the Oakland, California RO.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1960 to February 1961, February 1962 to October 1965, and January 1966 to January 1967.

2.  On July 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See VA Form 21-4138 (July 2015).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
G.A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


